

114 HR 6474 IH: To eliminate the daily newspaper cross-ownership rule of the Federal Communications Commission.
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6474IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Walden (for himself, Mr. Yarmuth, Mr. Gene Green of Texas, Mr. Rush, Mr. Bilirakis, Mr. Olson, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo eliminate the daily newspaper cross-ownership rule of the Federal Communications Commission.
	
		1.Elimination of daily newspaper cross-ownership rule
 (a)No force or effectParagraph (d) of section 73.3555 of title 47, Code of Federal Regulations, shall have no force or effect after the date of the enactment of this Act.
 (b)Removal from rulesNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall complete all actions necessary to remove such paragraph from its rules.
			